Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (US 2018/0206246).
Regarding claims 1 and 11, Zhang describes a method/apparatus for wireless communication comprising: 
[processor & memory, and processor executable code to] (fig. 11 & para. 76, as a network device being a base station):
receiving, at a mobile device, a first message from a wireless communication node, the first message including one or more parameters for configuring transmissions between the wireless communication node and the mobile device (fig. 1 #104 & abstract, Access Point sends to UE (mobile) transmission (Tx) parameters for UL configuration);

performing, based on at least one parameter of the one or more parameters included in the first message, a grant-free transmission with the wireless communication node (fig. 1 #108, abstract & para. 39, UE continues to send grant-free UL packet transmission (Tx) using configured Tx parameters, as indicated by “…”).
	Regarding claims 2 and 12, Zhang describes:
wherein performing the grant-free transmission is further based on one or more parameters included in a second message that is broadcasted or multi-casted from the wireless communication node (fig. 1 #116 & 120 & para. 39, upon receiving reconfiguration of transmission (Tx) parameters for UL configuration (second message) via broadcast/multicast, UE sends grant-free UL packet transmission (Tx) using re-configured Tx parameters).
Regarding claims 6 and 16, Zhang describes a method for wireless communication, comprising:
[processor & memory, and processor executable code to] (fig. 11 & para. 76, as a user side device):
transmitting, from a wireless communication node to a mobile device, a first message including one or more parameters for configuring transmissions between the wireless communication node and the mobile device, wherein the one or more parameters indicate information for a first transmission between the wireless communication node and the mobile device, and at least one parameter of the one or 
	Regarding claims 7 and 17, Zhang describes:
broadcasting or multi-casting, from the wireless communication node, a second message including one or more parameters indicating information for the second transmission between the wireless communication node and the mobile device (fig. 1 #116 & 120 & para. 39, upon receiving reconfiguration of transmission (Tx) parameters for UL configuration (second message) via broadcast/multicast, UE sends grant-free UL packet transmission (Tx) using re-configured Tx parameters).
	Regarding claims 3, 8, 13 and 18, Zhang describes:
wherein the one or more parameters in the first message indicate at least one of the following: a time-frequency resource for the first transmission, or a modulation and coding scheme (MCS) for the first transmission (para. 7, Tx parameters being time-frequency resource, or MCS, para. 10).
	Regarding claims 4, 9, 14 and 19, Zhang describes:
wherein the one or more parameters in the first message include information for a semi-persistent scheduling (SPS) of the first transmission (para. 31 semi-static signaling of time-frequency resource use by the UE = SPS).
	Regarding claims 5, 10, 15 and 20, Zhang describes:
wherein the at least one parameter of the one or more parameters in the first message indicates at least one of the following: a time-frequency resource for the grant-.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Gao (US 2020/0404666) describing UE receiving configuration information for its first transmission using PUSCH &/or UCI (fig. 2), Park (US 2019/0104539) describing configuring resources and transmitting data per configuration (title & fig. 13), Zhang (US 2018/0288746) describing BS configuring parameters & resources for UE's UL transmission (title & fig. 4C), Byun (US 2021/0289539) describing grant-free transmission after receive allocation information (fig. 12), Xu (US 2020/0344804) describing resource configuration sent by network for terminal to determine time domain positions for UL transmissions (title, abstract, fig. 2), Lin (US 2020/0288490) describing terminal receiving first signaling for use as transmission parameter of first type of data, Kim (US 2020/0252155) describing receipt of control info for grant-free communications (fig. 5), Chai (US 2020/0204408) describing terminal sending UL data on the SRS with the received SRS configuration (fig. 4), Cao (US 2018/0199359) describing transmission of first batch data based on assigned transmission resource (fig. 3 #304), Wu (US 2019/0103942) describing obtaining, by a terminal device, an interleaving pattern based on at least one of a cell identity of the terminal device, a terminal device identifier, time-domain resource information, and frequency-domain resource information; interleaving data based on the obtained interleaving pattern, to obtain interleaved data; and sending the interleaved data (abstract), Lien (US 2018/0368136) describing UE receiving an UL transmission configuration message indicating a pre-configured radio resource pool and an uplink control configuration message indicating an uplink control radio resource in the pre-configured radio resource pool from the BS and the UE transmits an uplink control on the UL control radio resource and transmits an UL data on an uplink data radio resource in the pre-configured radio resource pool so that the BS receives the uplink data signal according to the uplink control message.(abstract), * Zhuang (US 2020/0127778) describing grant-free UL transmission base don received configuration info (fig. 1), Yu (US 2019/0349932) describing terminal sends data to network based on the received first carrier or time configuration information (fig.2), Gao (US 2019/0327020) describing terminal receives indication information to determine UL region in time unit for transmission in UL shared channel (fig. 2), Zhang (US 2019/0319762) describing grant-free transmission method (title), Rong (Us 2018/0199381) describing grant-free data transmission per received resource indication (fig. 3), and Hao (US 2018/0035406) describing BS providing resource configuration comprising DMRS resources for grant-free transmission of a multiple of terminal apparatuses (title & para. 9).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469